
	
		I
		111th CONGRESS
		2d Session
		H. R. 4993
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Ms. Schwartz (for
			 herself, Mrs. Capps,
			 Mrs. McCarthy of New York,
			 Ms. Baldwin,
			 Ms. Shea-Porter,
			 Mr. Braley of Iowa,
			 Mr. Courtney,
			 Ms. Harman,
			 Mr. Farr, Mr. Blumenauer, Mr.
			 Garamendi, Ms. Watson,
			 Ms. Schakowsky,
			 Ms. Pingree of Maine,
			 Mrs. Dahlkemper,
			 Mr. Grijalva,
			 Mr. Perlmutter,
			 Ms. DeLauro, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  more timely access to home health services for Medicare beneficiaries under the
		  Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Home Health Care Planning Improvement
			 Act of 2010.
		2.Improving care
			 planning for medicare home health services
			(a)In
			 GeneralSection 1814(a)(2) of the Social Security Act (42 U.S.C.
			 1395f(a)(2)), in the matter preceding subparagraph (A), is amended—
				(1)by inserting
			 (as those terms are defined in section 1861(aa)(5)) after
			 clinical nurse specialist; and
				(2)by inserting
			 , or in the case of services described in subparagraph (C), a physician,
			 or a nurse practitioner or clinical nurse specialist who is working in
			 collaboration with a physician in accordance with State law, or a certified
			 nurse-midwife (as defined in section 1861(gg)) as authorized by State law, or a
			 physician assistant (as defined in section 1861(aa)(5)) under the supervision
			 of a physician after collaboration with a
			 physician.
				(b)Conforming
			 Amendments(1)Section 1814(a) of the
			 Social Security Act (42 U.S.C. 1395f(a)) is amended—
					(A)in paragraph (2)(C), by inserting
			 , a nurse practitioner, a clinical nurse specialist, a certified
			 nurse-midwife, or a physician assistant (as the case may be) after
			 physician each place it appears;
					(B)in the second sentence, by striking
			 or clinical nurse specialist and inserting clinical nurse
			 specialist, certified nurse-midwife, or physician assistant;
					(C)in the third sentence—
						(i)by striking physician
			 certification and inserting certification;
						(ii)by inserting (or on January
			 1, 2011, in the case of regulations to implement the amendments made by section
			 2 of the Home Health Care Planning
			 Improvement Act of 2010) after 1981;
			 and
						(iii)by striking a physician
			 who and inserting a physician, nurse practitioner, clinical
			 nurse specialist, certified nurse-midwife, or physician assistant who;
			 and
						(D)in the fourth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
					(2)Section 1835(a) of the Social
			 Security Act (42 U.S.C. 1395n(a)) is amended—
					(A)in paragraph (2)—
						(i)in the matter preceding
			 subparagraph (A), by inserting or, in the case of services described in
			 subparagraph (A), a physician, or a nurse practitioner or clinical nurse
			 specialist (as those terms are defined in 1861(aa)(5)) who is working in
			 collaboration with a physician in accordance with State law, or a certified
			 nurse-midwife (as defined in section 1861(gg)) as authorized by State law, or a
			 physician assistant (as defined in section 1861(aa)(5)) under the supervision
			 of a physician after a physician; and
						(ii)in each of clauses (ii) and (iii)
			 of subparagraph (A) by inserting , a nurse practitioner, a clinical
			 nurse specialist, a certified nurse-midwife, or a physician assistant (as the
			 case may be) after physician;
						(B)in the third sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant (as the case may be) after
			 physician;
					(C)in the fourth sentence—
						(i)by striking physician
			 certification and inserting certification;
						(ii)by inserting (or on January
			 1, 2011, in the case of regulations to implement the amendments made by section
			 2 of the Home Health Care Planning
			 Improvement Act of 2010) after 1981;
			 and
						(iii)by striking a physician
			 who and inserting a physician, nurse practitioner, clinical
			 nurse specialist, certified nurse-midwife, or physician assistant who;
			 and
						(D)in the fifth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
					(3)Section 1861 of the Social Security
			 Act (42 U.S.C. 1395x) is amended—
					(A)in subsection (m)—
						(i)in the matter preceding paragraph
			 (1)—
							(I)by inserting a nurse practitioner
			 or a clinical nurse specialist (as those terms are defined in subsection
			 (aa)(5)), a certified nurse-midwife (as defined in section 1861(gg)), or a
			 physician assistant (as defined in subsection (aa)(5)), after
			 physician the first place it appears; and
							(II)by inserting a nurse
			 practitioner, a clinical nurse specialist, a certified nurse-midwife, or a
			 physician assistant after physician the second place it
			 appears; and
							(ii)in paragraph (3), by inserting
			 , a nurse practitioner, a clinical nurse specialist, a certified
			 nurse-midwife, or a physician assistant after physician;
			 and
						(B)in subsection (o)(2)—
						(i)by inserting , nurse
			 practitioners or clinical nurse specialists (as those terms are defined in
			 subsection (aa)(5)), certified nurse-midwives (as defined in section 1861(gg)),
			 or physician assistants (as defined in subsection (aa)(5)) after
			 physicians; and
						(ii)by inserting , nurse
			 practitioner, clinical nurse specialist, certified nurse-midwife, physician
			 assistant, after physician.
						(4)Section 1895 of the Social Security
			 Act (42 U.S.C. 1395fff) is amended—
					(A)in subsection (c)(1), by inserting
			 , the nurse practitioner or clinical nurse specialist (as those terms
			 are defined in section 1861(aa)(5)), the certified nurse-midwife (as defined in
			 section 1861(gg)), or the physician assistant (as defined in section
			 1861(aa)(5)), after physician; and
					(B)in subsection (e)—
						(i)in paragraph (1)(A), by inserting
			 , a nurse practitioner or clinical nurse specialist (as those terms are
			 defined in section 1861(aa)(5)), a certified nurse-midwife (as defined in
			 section 1861(gg)), or a physician assistant (as defined in section
			 1861(aa)(5)) after physician; and
						(ii)in paragraph (2)—
							(I)in the heading, by striking
			 Physician
			 certification and inserting Rule of construction regarding requirement for
			 certification; and
							(II)by striking
			 physician.
							(c)Rule of
			 constructionNothing in the
			 amendments made by this section shall be construed as affecting the scope of
			 practice authorized under State law of a certified nurse-midwife (as defined in
			 section 1861(gg) of the Social Security Act) or a nurse practitioner, clinical
			 nurse specialist, or physician assistant (as such terms are defined in section
			 1861(aa)(5) of such Act).
			(d)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2011.
			
